          Case
           Case1:21-cr-00339-LJL
                1:21-cr-00339-LJL Document
                                   Document6-1 Filed06/09/21
                                            7 Filed  06/09/21 Page
                                                               Page11ofof44




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

                v.                                                Protective Order

JEFFERY THOMPSON,                                                 21 Cr. 339 (LJL)

                          Defendant.


        Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

        1. Sensitive Material.       The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general

obligation to produce exculpatory and impeachment material in a criminal case. Certain of that

discovery may include material that (i) affects the privacy and confidentiality of individuals;

(ii) would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and/or (iv) is not

authorized to be disclosed to the public or disclosed beyond that which is necessary for the defense

of this criminal case. Discovery materials produced by the Government to the defendant or his

counsel that are either (1) designated in whole or in part as “Sensitive” by the Government in

emails or communications to defense counsel, or (2) that include a Bates or other label stating

“Sensitive,” shall be deemed “Sensitive Material.”

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

        2. Sensitive Material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”), other than as set forth herein, and shall be used by the
             Case
              Case1:21-cr-00339-LJL
                   1:21-cr-00339-LJL Document
                                      Document6-1 Filed06/09/21
                                               7 Filed  06/09/21 Page
                                                                  Page22ofof44




defense solely for purposes of defending this action. The defense shall not post any Sensitive

Material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any Sensitive Material to the media or any third party except as set

forth below.

       3. Sensitive Material may be disclosed by counsel, consistent with the terms set forth

above, to:

                 (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed

by or retained by counsel, as needed for purposes of defending this action;

                 (b) Prospective witnesses for purposes of defending this action.

       4. The Government may authorize, in writing, disclosure of Sensitive Material beyond

that otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any Sensitive Material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       6. Except for Sensitive Material that has been made part of the record of this case, and

subject to defense counsel’s obligation to retain client files under the Rules of Professional

Conduct, the defense shall return to the Government or securely destroy or delete all Sensitive

Material within 30 days of the expiration of the period for direct appeal from any verdict in the

above-captioned case; the period of direct appeal from any order dismissing any of the charges in

the above-captioned case; or the granting of any motion made on behalf of the Government

dismissing any charges in the above-captioned case, whichever date is later.




                                                   2
            Case
             Case1:21-cr-00339-LJL
                  1:21-cr-00339-LJL Document
                                     Document6-1 Filed06/09/21
                                              7 Filed  06/09/21 Page
                                                                 Page33ofof44




       7. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed Sensitive Material. All such persons shall

be subject to the terms of this Order. Defense counsel shall maintain a record of what Sensitive

Material has been disclosed to which such persons.

       8. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                    Retention of Jurisdiction
       9. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney for the
   Southern District of New York



By: _____________________________                        Date: __June 9, 2021_____________1
   Jonathan L. Bodansky
   Assistant United States Attorney


                             [signature blocks continued on next page]




                                                3
        Case
         Case1:21-cr-00339-LJL
              1:21-cr-00339-LJL Document
                                 Document6-1 Filed06/09/21
                                          7 Filed  06/09/21 Page
                                                             Page44ofof44




   /s/ Christopher A. Flood
   ___________________________                Date: __June 9, 2021_____________
   Christopher A. Flood
   Counsel for Jeffery Thompson



SO ORDERED:

Dated: New York, New York
             9 2021
       June __,

                                              _________________________________
                                              HONORABLE LEWIS J. LIMAN
                                              UNITED STATES DISTRICT JUDGE




                                       4
